DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al (US 2021/0168289 A1) in view of Miller et al (US 2016/0154252 A1).
In regard to claim 1, Hubert et al discloses a suspension assembly (page 4, section [0054] – page 5, section [0059], Figures 1 & 2, “100”), comprising: a support member for optical image stabilization (page 4, section [0055], Figure 2, “120”) configured to receive at least a first circuit member (page 4, section [0057], Figures 1 & 2, “134,” re: right side); the at least first circuit member including at least a trace disposed on a base layer (page 4, section [0056], Figures 1 & 2, “130”), the first circuit member disposed on the support member (page 4, section [0058], Figures 1 & 2, “114”), but does not specifically disclose said support member and a moving member configured to receive a bearing.
Within the same field of endeavor, Miller et al teaches that it is desirable for suspension assemblies to comprise support members and moving members configured to receive a bearing for the purpose of enabling movement of the moving member with respect to the support member (page 4, section [0037], Figures 1A,B, “12, 14” & Figure 8, “28”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the support member and moving member of Hubert et al to be configured to receive a bearing since Miller et al teaches that it is desirable for the purpose of enabling movement of the moving member with respect to the support member.
Regarding claim 2, Hubert et al discloses wherein the first circuit member including a first flexure arm (page 4, section [0056], Figures 1 & 2, “124,” re: right side).  

Regarding claim 4, Hubert et al discloses wherein the first flexure arm includes one or more circuit tail connections (page 4, section [0056], Figures 1 & 2, “130,” re: tail end of trace on right side).  
Regarding claim 5, Hubert et al discloses wherein the first circuit member (Figure 2, “134”) includes a single trace, the at least one trace is configured to electrically couple the one or more circuit tail connection to the single trace (Figure 2, “130,” re: right side).  
Regarding claim 6, Hubert et al discloses wherein the first circuit includes a second flexure arm (Figure 2, “124,” re: left side).  
Regarding claim 7, Hubert et al discloses wherein the second flexure arm includes at least one second trace on the second flexure arm, the second flexure arm includes one or more second circuit tail connections, the at least one second trace is configured to electrically couple the one or more circuit tail connection to the single trace (Figure 2, “134, 130,” re: left side).  
Regarding claim 8, Hubert et al discloses said suspension assembly comprising a spring chassis configured to receive the first circuit member page 4, section [0056], Figures 1 & 2, “122”).  
Regarding claim 9, Hubert et al discloses wherein the spring chassis includes a flexible arm member configured to support the first flexure (Figures 1 & 2, “122, 124,” re: right side).  

Regarding claim 11, Hubert et al discloses wherein the spring chassis includes a second flexible arm member (Figures 1 & 2, “122, 124,” re: left side).  
Regarding claim 12, Hubert et al discloses said suspension assembly comprising a second circuit member including one or more traces (Figures 1 & 2, “134,” re: left side).  
Regarding claim 13, Hubert et al discloses wherein at least one of the one or more traces is electrically coupled to the first circuit member (page 4, sections [0056-0057], Figures 1 & 2, “130, 134”).  
Regarding claim 14, Hubert et al discloses wherein the second circuit member includes a second flexure arm (Figures 1 & 2, “134, 124,” re: left side).  
Regarding claim 15, Hubert et al discloses wherein the second circuit member (Figures 1 & 2, “134,” re: left side) is configured to be disposed on a moving chassis (Figures 1 & 2, “122”), the moving chassis configured to be disposed on the first circuit member (Figures 1 & 2, “134,” re: right side).  
Regarding claim 16, Hubert et al discloses wherein the second circuit member is configured to be disposed on a portion of the support member different from the first circuit member (Figures 1 & 2, “134,” re: left and right sides).  
In regard to claim 17, Hubert et al discloses a suspension assembly (page 4, section [0054] – page 5, section [0059], Figures 1 & 2, “100”) comprising: a first circuit member (page 4, section [0057], Figures 1 & 2, “134,” re: right side) including one or more electrical structures disposed on a base layer (page 4, section [0056], Figures 1 & 
 Within the same field of endeavor, Miller et al teaches that it is desirable for suspension assemblies to comprise static members and moving members configured to receive a bearing for the purpose of enabling movement of the moving member with respect to the support member (page 4, section [0037], Figures 1A,B, “12, 14” & Figure 8, “28”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the moving member and static member of Hubert et al to be configured to receive a bearing since Miller et al teaches that it is desirable for the purpose of enabling movement of the moving member with respect to the support member.
Regarding claim 18, Hubert et al discloses said suspension assembly comprising a second circuit member disposed on the static member (Figures 1 & 2, “134,” re: left side).  
Regarding claim 19, the first circuit member of Hubert et al would inherently be formed of multiple pieces (i.e. multiple components), this being reasonably assumed from the disclosure of a flexible printed circuit (page 4, section [0057], Figures 1 & 2, “134”).
Regarding claim 20, the static member of Hubert et al would inherently be formed of multiple pieces, this being reasonably assumed from multiple static components being formed together (page 4, section [0057], Figure 1, “126, 114”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 8, 2022